Citation Nr: 1513511	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-21 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to waiver of recovery of pension overpayment in the amount of $23,324.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the U.S. Air Force from January 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 decision by the RO's Committee on Waivers and Compromises (Committee), which denied the Veteran's request for a waiver of recovery of an overpayment of VA benefits calculated in the amount of $23,324.00.

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  At the hearing, his request for advancement on the Board's docket was granted due to his financial hardship.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


FINDING OF FACT

There is no indication of fraud, misrepresentation, or bad faith on the part of the Veteran in matters involving creation of the debt at issue in this matter, and it would be against equity and good conscience to impose upon the Veteran recovery of the remaining amount of $12,324.00 due for the overpayment in VA pension benefits.


CONCLUSION OF LAW

The criteria for waiver of recovery of the remaining amount due to repay a pension overpayment, in the amount of $12,324.00, are met.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.102 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The notice and duty-to-assist provisions of the VCAA do not apply to claims for waiver of recovery of overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002).  


Law and Analysis

The Veteran seeks partial waiver of recovery of a pension overpayment of debt initially calculated as $23,324.00; according to his testimony the balance remaining for the overpayment debt is now $12,324.00.  He does not dispute or challenge the validity thereof, but rather solely requests relief from the obligation to pay it.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991). 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, education educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a).

Recovery of the overpayment of any VA benefits must be waived if: (1) the application for relief is filed in a timely manner; (2) there is no indication of fraud, misrepresentation, or bad faith on the part of the person having an interest in the waiver; and (3) recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302.  An application for waiver generally is timely if it is made within 180 days from the date of VA's notification to the payee of the indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).  Here, the Veteran was notified of the overpayment indebtedness and filed a timely request for waiver. 

As for the second requirement, the statute prohibits a waiver if there is an indication of fraud, misrepresentation, or bad faith on the part of the appellant.  38 U.S.C.A. § 5302(c).  The facts of this case do not illustrate that the Veteran attempted to defraud VA or withhold information regarding his additional income in bad faith.  In fact, the Committee specifically determined that there was no evidence indicating the indebtedness resulted from fraud, misrepresentation, or bad faith on the Veteran's part.  See VA Form 4-1837, Decision on Waiver of Indebtedness, dated March 20, 2013.  

As for the third requirement, "equity and good conscience" is intended to reach a result that is not unduly favorable or adverse to either the claimant or the Government.  It is intended to achieve a result that is fair.  38 C.F.R. § 1.965(a).  Six non-exclusive elements are set forth in the regulations to determine whether the facts and circumstances in a particular case dictate that collection of an overpayment would be against equity and good conscience.  The following six elements, which are not intended to be all-inclusive, consist of: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) a defeat of the purpose of an existing benefit to the Veteran; (5) the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to his/her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Since there is no statutory bar to waiver of recovery, the critical inquiry then is whether the evidence establishes that recovery of the indebtedness would be against equity and good conscience, in which case recovery of that overpayment may be waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963(a), 1.965.  If warranted, the Board may waive only a portion of the debt.  Jordan v. Brown, 10 Vet. App. 171 (1997).

In October 2005, the Veteran was awarded entitlement to a nonservice-connected pension, effective September 2005.  

The record contains a January 2008 a letter, which advised the Veteran that he was entitled to both disability pension and service-connected compensation, but under VA law could not receive both benefits at the same time.  He was notified that while he was currently being paid non service-connected pension as the greater benefit, he could choose (or elect) to receive either benefit program at any time.  The letter also reminded him of the need to report any changes in income, dependency, etc.  Attached to that letter was VA Form 21-8768, wherein the RO informed the Veteran that pension was an income based program and that any changes in income or net worth must be promptly reported to VA and that all income from all sources must be reported.  

In fact, in January 2009, the Veteran did indeed elect to switch his benefit payments from non-service-connected pension to service-connected disability compensation as he was going to begin part-time employment.  See VA Form 21-4138, received January 23, 2009.  

Apparently VA took no action in this regard since in a letter dated in August 2010, the Veteran was advised that his current non service-connected disability pension payment of $1,291.00 per month would continue unchanged.  It was noted that the Veteran's combined service-connected evaluation remained at 50 percent disabling and that he was receiving pension benefits (non service connected) as it was the greater benefit.  See VA letter dated August 10, 2010.  

At some point thereafter the VA learned that of the Veteran's receipt of additional income and in January 2013, the Debt Management Center (DMC) at the St. Paul RO sent a letter informing him that he had been overpaid compensation and pension benefits in the amount of $23,324.00.  The letter advised the Veteran of his right to dispute the debt and to request a waiver of recovery of the overpayment.  The withholding was scheduled to begin in April 2013.  

In February 2013, the Veteran submitted a request for waiver of the overpayment, as well as a Financial Status Report (FSR) in which he requested a waiver due to financial hardship and reported $2,880.90 in monthly net income, $2,695.76 in monthly expenses, $111,948.60 in assets, and $22,796.29 in debt.  See VA Form 5655, dated January 24, 2013.  According to the report, the Veteran received $1,566.00 in monthly Social Security income and $1,314.00 in VA benefits.  His spouse received $585.00 in monthly Social Security income.  The Veteran reported that his monthly expenses included $1,030.00 for rent/mortgage, $350 for food, $235 for utilities/heat, and $366 for other living expenses (cable, car insurance and medications).  He reported that he paid $714 a month on installment contracts or other debt.  Based on his provided financial information the Veteran's income exceeded his expenses by $185.00 per month.  He indicated he could pay $25.00 a month toward his debt.

In March 2013, the Veteran's request for waiver was denied.  It was determined that although the debt was not created through fraud, misrepresentation, or bad faith, the Veteran was at fault in its creation because he should have known to report all income in a timely manner.  The Committee also concluded that the Veteran received an unjust enrichment at government expense and that no financial hardship was shown since his income exceeds his expenses.  See VA Form 4-1837, dated March 20, 2013.  

In March 2015, the Veteran testified that in January 2009 he submitted a request to switch over from his pension to his service-connected compensation so that he could work a part-time job specifically and avoid creating an overpayment.  He did not receive a response from VA and in the meantime he began working in July 2009.  The Veteran verified receiving income of $4,000 in 2009 and $6,000 in 2010.  He conceded that he did have additional income while receiving a pension, but also claimed that he has since paid back about $11,000 and would be satisfied with a partial waiver for the remaining balance of $12,324.  

As noted above, the question now before the Board for review is the issue of whether the evidence establishes that recovery of the indebtedness would be against equity and good conscience, in which case recovery of that overpayment may be waived.  

The Veteran does not dispute that his income for the period in question was at a level which did not permit payment of pension.  Rather he argues that he notified the VA in January 2009 that he wanted to switch and begin receiving compensation instead of pension benefits so that he could work a part-time job.  There is no evidence of VA's response and no evidence VA took any action to adjust the Veteran's payments despite his request that they do so.  VA eventually became aware of his receipt of additional income, but did not notify the Veteran of the overpayment for nearly three years.  Therefore, any fault of the Veteran in the creation of the debt is outweighed by the degree of fault attributable to VA particularly to the extent of the overpayment.  

In considering whether to waive any portion of the Veteran's debt, the Board also observes that the purpose of VA's pension program is to provide subsistence to disabled wartime Veterans whose income would not otherwise be sufficient to meet their needs.  Here, there is evidence, including a financial statement provided by the Veteran as well as his testimony, which shows that recovery of the debt would deprive him of income needed, and thereby defeat the purpose of this program and would also result in undue financial hardship.  The evidence of record shows that the Veteran was awarded the nonservice-connected pension in 2005 because he is disabled and is unable to work.  He has no other source of income other than VA and Social Security Administration benefits and is clearly unable to work to supplement his income to repay his debt, even when we consider his wife's SSA benefits.  

Furthermore, the proper analysis of undue hardship must take into consideration not only the Veteran's present financial picture but also a realistic projection of his status in the foreseeable future.  Because he is disabled and of retirement age there is little likelihood that the Veteran will obtain additional income other than Social Security.  In this case, the Board finds that although the Veteran received more pension benefits than he was entitled to, and as a result incurred a debt, forcing a disabled individual of limited means to repay the debt in question would be against equity and good conscience.  It is also noteworthy that, according to the Veteran's testimony at least $11,000.00 the debt has been repaid through retroactive payments.  

In light of the foregoing, waiver of the remaining portion of the Veteran's debt would promote the purpose of the pension program without resulting in unjust enrichment of the Veteran given his financial situation at the time of the waiver request.  Accordingly partial waiver of recovery of the overpayment in the amount of $12,324.00, is warranted.  This amount has been selected because it represents the debt balance per the Veteran's March 2015 testimony.


ORDER

A partial waiver of recover of overpayment in the amount of $12,324.00,  is granted.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


